Name: Commission Regulation (EEC) No 1440/88 of 26 May 1988 amending for the fifth time Regulation (EEC) No 1854/87 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 88 Official Journal of the European Communities No L 131 /71 COMMISSION REGULATION (EEC) No 1440/88 of 26 May 1988 amending for the fifth time Regulation (EEC) No 1854/87 fixing countervailing charges on seeds (EEC) No 1665/72 p as amended by Regulation (EEC) No 281 1 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1854/87 (3), as last amended by Regulation (EEC) No 1154/88 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EEC) No 1854/87 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5. 11 . 1971 , p . 1 . 0 OJ No L 377, 31 . 12. 1987, p . 36. (3) OJ No L 174, 1 . 7. 1987, p . 46 . (4) OJ No L 108, 29. 4. 1988 , p. 73. O OJ No L 175, 2. 8 . 1972, p . 49.(6) OJ No L 260, 12. 9 . 1986, p . 8 . No L 131 /72 Official Journal of the European Communities 27. 5. 88 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 13,8 404 14,7 038 \ 15,1 064 15,4 400 \ 53,1 048 53,1 1 1005 10 13 15,6 048 17,3 400 26,7 062 30,5 064 31,0 068 51,0 066 51,0 2 1005 10 15 29,8 038 45,0 400 89,3 048 99,2 064 104,0 066 118,1 404 118,1 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) Origin identification : 1 Other countries with the exception of Romania and Chile 2 Other countries with the exception of Canada, Chile, Japan, Austria and Argentina ; 3 Other countries with the exception of Bulgaria ; 038 Austria ; 048 Yugoslavia ; 062 Czechoslovakia ; 064 Hungary ; 066 Romania ; 068 Bulgaria 400 USA ; 404 Canada.